DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 7/20/2021 after final rejection and the interview held 8/23/2021.  The request under AFCP 2.0 has been granted and the amendment is hereby entered.  Claims 2, 11-12, 15, & 26 are canceled by Applicant.  Claims 1, 3-10, 13-14, 16-25, & 27-30 are pending.  Claims 1, 3-7, 14, & 16-21 were previously withdrawn from consideration.

Response to Arguments
	Applicant’s arguments with respect to all claims have been considered but are moot in light of the examiner’s amendment below.

Election/Restrictions
Claims 8 & 24 are allowable in view of the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 5/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/5/2020 is withdrawn.  Claims 1 & 14, directed to non-elected inventions, are no longer withdrawn from consideration because the claims require all of the limitations of an allowable claim per the examiner’s amendment below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 7/20/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During conversations conducted on 8/10/2021 & 8/23/2021, David Wisz requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 21-0279 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
1.  An assembly 
a turbine wheel within a housing, the turbine wheel mounted on a rotor shaft, the rotor shaft rotationally mounted within the static structure around the longitudinal axis, the turbine wheel comprising compressor blades facing toward the forward housing and turbine blades facing toward the exhaust pipe;
[[a]] an additively manufactured base layer that at least partially forms a static structure of a gas turbine engine along a longitudinal axis; and 
a fire-resistant layer additively manufactured to the additively manufactured base layer to form an additively manufactured thermally insulating structure, the additively manufactured fire-resistant layer and the additively manufactured base layer forming wherein the air gap forms an intake, a duct, and an exhaust to define a bypass duct that extends along a direction of the longitudinal axis such that an airflow is communicable through the additively manufactured thermally insulating structure to provide active cooling via airflow through the bypass duct along an axial length of the gas turbine engine, wherein the intake is positioned forward of the compressor blades and the bypass duct and the longitudinal axis extend within a common plane.  

3.  The assembly additively manufactured base layer is 0.1-0.2 inches 

4.  The assembly 

5.  The assembly 

6. - - CANCELED - - 

7. - - CANCELED - - 

8.  A gas turbine engine, comprising: 
a base layer that forms a static structure that comprises at least one of a forward housing, a combustor housing, and an exhaust pipe along a longitudinal axis;
a turbine wheel within the combustor housing, the turbine wheel mounted on a rotor shaft, the rotor shaft rotationally mounted within the static structure about the longitudinal axis, the turbine wheel comprising compressor blades facing toward the forward housing and turbine blades facing toward the exhaust pipe; and 
an additively manufactured fire-resistant layer additively manufactured to the base layer to form an additively manufactured thermally insulating structure, the additively manufactured fire-resistant layer and the base layer forming an air gap therebetween, wherein the air gap forms an intake, a duct, and an exhaust to define a bypass duct that extends along a direction of the longitudinal axis such that an airflow is communicable through the additively manufactured thermally insulating structure to provide active cooling via airflow through the bypass duct, wherein the intake is positioned forward of the compressor blades and the bypass duct and the longitudinal axis extend within a common plane.  

9. - - CANCELED - - 

14.  A method for assembling a gas turbine engine, comprising: 
additively manufacturing a base layer that at least partially forms a static structure of [[a]] the gas turbine engine along a longitudinal axis, the static structure comprising components including at least one of a forward housing, a combustor housing, and an exhaust pipe; and 
additively manufacturing a fire-resistant layer onto the additively manufactured base layer to form an additively manufactured thermally insulating structure, the additively manufactured fire-resistant layer and the additively manufactured base layer forming an air gap therebetween, the air gap [[forms]] forming an intake, a duct, and an exhaust to define a bypass duct that extends along a direction of the longitudinal axis such that an airflow is communicable through the additively manufactured thermally insulating structure to provide active cooling via airflow through the bypass duct, the additively manufactured fire-resistant layer comprising an outer surface and [[forms]] a pattern on [[an]] the outer surface , 
wherein a turbine wheel is positioned within the combustor housing, the turbine wheel is mounted on a rotor shaft, the rotor shaft is rotationally mounted within the static structure around the longitudinal axis, and the turbine wheel comprises compressor blades facing toward the forward housing and turbine blades facing toward the exhaust pipe,
wherein the intake is positioned forward of the compressor blades, and
the bypass duct and the longitudinal axis extend within a common plane.  

16.  The method as recited in claim [[15] 14, wherein additively manufacturing the base layer comprises additively manufacturing at least one of a forward housing, a combustor housing, and an exhaust pipe.

17. - - CANCELED - - 

18. - - CANCELED - - 

19. - - CANCELED - - 

21. - - CANCELED - - 

24.  A gas turbine engine, comprising: 
an additively manufactured base layer that at least partially forms a static structure of the gas turbine engine along a longitudinal axis, the static structure comprising components including 
a turbine wheel within the combustor housing, the turbine wheel mounted on a rotor shaft, the rotor shaft rotationally mounted within the static structure around the longitudinal axis, the turbine wheel comprises compressor blades facing toward the forward housing and turbine blades facing toward the exhaust pipe; and 
an additively manufactured fire-resistant layer additively manufactured to the additively manufactured base layer to form an additively manufactured thermally insulating structure, the additively manufactured fire-resistant layer and the additively manufactured base layer forming an air gap therebetween, wherein the air gap forms an intake, a duct, and an exhaust to define a bypass duct that extends along a direction of the longitudinal axis such that an airflow is communicable through the additively manufactured thermally insulating structure to provide active cooling via airflow through the bypass duct, wherein the intake is positioned forward of the compressor blades and the bypass duct and the longitudinal axis extend within a common plane.  

29.  The gas turbine engine as recited in claim 25, wherein the additively manufactured thermally insulating structure is integrated onto each component of the static structure individually to facilitate assembly and disassembly.  

30. - - CANCELED - - 

Allowable Subject Matter
Claims 1, 3-5, 8, 10, 13-14, 16, 20, 22-25, & 27-29 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741